[J-19-2014]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT

   CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, STEVENS, JJ.


COMMONWEALTH OF PENNSYLVANIA, :              No. 17 WAP 2013
                              :
               Appellee       :              Appeal from the Order of the Superior
                              :              Court entered January 4, 2013 at No. 1588
                              :              WDA 2011, affirming the Judgment of
          v.                  :              Sentence of the Court of Common Pleas of
                              :              Allegheny County entered August 31, 2011
                              :              at No. CP-02-CR-0009708-2010.
DUANE JEMISON, JR.,           :
                              :              ARGUED: April 8, 2014
               Appellant      :


                                        OPINION



MR. JUSTICE McCAFFERY                           DECIDED: AUGUST 18, 2014

      In this case, we consider the continued viability of Commonwealth v. Stanley, 446
A.2d 583 (Pa. 1982), wherein we held that the prosecution is not required to accept a

defendant's offer to stipulate to the fact of a prior conviction when the conviction is an

element of the offense charged.      Concluding that Stanley remains the law of this

Commonwealth, despite the United States Supreme Court's holding in Old Chief v. United

States, 519 U.S. 172 (1997), we affirm the Superior Court's order affirming the judgment

of sentence imposed on Duane Jemison, Jr. ("Appellant").

      In the early morning hours of May 16, 2010, a Pittsburgh police officer on foot

patrol came upon Appellant's car which was parked improperly in a legally marked

handicapped parking spot. Upon running the car's license plate number through his

vehicle’s computer, the officer discovered that the car had been carjacked a few days
before. As other officers arrived at the scene, Appellant entered the car and started to

drive away, but was immediately stopped by a police vehicle in his path. The officers

ordered Appellant to get out of the car. He did not comply, but rather moved one of his

hands downward toward the floorboard, where one of the officers then observed a gun.

The officers apprehended Appellant from the vehicle, and recovered from the floorboard

a gun with the hammer back, the safety off, and a round in the chamber.

        Appellant was charged with persons not to possess a firearm, carrying a firearm

without a license, resisting arrest, and two counts of receiving stolen property.1 He was

tried by jury for persons not to possess a firearm, 18 Pa.C.S. § 6105(a)(1), after this

charge had been severed from the others. To establish Appellant's guilt of this charge,

the Commonwealth was required to prove that Appellant had been previously convicted

of a statutorily enumerated offense that barred him from possessing a firearm, and that he

had, indeed, possessed a firearm.2 It was undisputed that, in 2008, Appellant had been


1   Respectively, 18 Pa.C.S. §§ 6105(a)(1), 6106, 5104, and 3925.

2

        § 6105. Persons not to possess, use, manufacture, control, sell or
        transfer firearms
        (a) Offense defined.--
        (1) A person who has been convicted of an offense enumerated in
        subsection (b), within or without this Commonwealth, regardless of the
        length of sentence or whose conduct meets the criteria in subsection (c)
        shall not possess, use, control, sell, transfer or manufacture or obtain a
        license to possess, use, control, sell, transfer or manufacture a firearm in
        this Commonwealth.

                                 *     *     *     *     *

        (b) Enumerated offenses.--The following offenses shall apply to
        subsection (a):

                                 *     *     *     *     *
(continuedF)

                                      [J-19-2014] - 2
convicted of robbery, one of the statutorily enumerated offenses, see 18 Pa.C.S. §

6105(b), and the Commonwealth sought to introduce at trial the evidence of this robbery

conviction. However, Appellant sought to stipulate only that he had been convicted of

one of the enumerated offenses, without stating that the specific offense was robbery.

       The trial court allowed the Commonwealth to introduce into evidence Appellant's

certified conviction of robbery. See Notes of Testimony, Trial ("N.T."), 6/29/11, at 50

(introducing Commonwealth's Exhibit 1).          Immediately thereafter, the trial court

instructed the jury "not to consider the defendant's prior conviction as evidence of his

propensity to commit crime but only as proof of the element of this specific offense." Id.

at 50-51. After both sides had rested, the trial judge repeated this instruction during her

charge to the jury. Id. at 137.

       At the end of the one-day trial, on June 29, 2011, the jury found Appellant guilty of

persons not to possess a firearm. On August 31, 2011, Appellant pled guilty to two

additional charges, to wit, carrying a firearm without a license and resisting arrest.3 The

court sentenced Appellant as follows: for persons not to possess a firearm, not less than 5

nor more than 10 years of incarceration; for carrying a firearm without a license, not less

than 3 nor more than 6 years of incarceration; and for resisting arrest, not less than 1 nor

more than 2 years of incarceration, with all sentences to be served concurrently.

       Appellant appealed to the Superior Court, contending that the trial court had

abused its discretion by admitting evidence of his prior conviction for robbery when he


(Fcontinued)
     Section 3701 (relating to robbery).

18 Pa.C.S. § 6105 (emphasis in original).

3 The Commonwealth withdrew the two counts of receiving stolen property. Appellant
also pled guilty to the summary offense of driving without a license, 18 Pa.C.S. 1501(a).



                                      [J-19-2014] - 3
had been willing to stipulate to a statutorily enumerated conviction. The Superior Court

affirmed Appellant's judgment of sentence, concluding that the trial court had properly

applied this Court’s binding precedent of Stanley, supra.           See Commonwealth v.

Jemison, 64 A.3d 271 (Pa.Super., 2013) (Table). Appellant filed a petition for allowance

of appeal with this Court, which we granted.

         The sole issue before us, as stated by Appellant, is the following:

         Whether in a prosecution for possession of a firearm by a person not
         permitted to possess one, the prosecution should no longer be permitted to
         introduce the record of the disqualifying criminal conviction when the
         defendant is willing to stipulate that he is within the class of persons
         prohibited from possessing firearms.


Commonwealth v. Jemison, 71 A.3d 248 (Pa. 2013).

         We also directed the parties to address whether Pennsylvania should henceforth

follow the holding of the United States Supreme Court in Old Chief v. United States, 519
U.S. 172 (1997), and overrule Commonwealth v. Stanley, 446 A.2d 583 (Pa. 1982).

Jemison, supra. Pursuant to the Supremacy Clause of the United States Constitution

art. VI, cl. 2,4 this Court, like all state courts, is bound by decisions of the U.S. Supreme

Court with respect to the federal Constitution and federal substantive law. See, e.g.,

Council 13, American Federation of State, County and Municipal Employees, AFL-CIO v.

Commonwealth of Pennsylvania, 986 A.2d 63, 77 (Pa. 2009). However, when resolving

matters that involve no federal question, this Court is not bound by decisions of the U.S.


4   The U.S. Constitution art VI, cl.2 provides as follows:

         This Constitution, and the Laws of the United States which shall be made in
         Pursuance thereof; and all Treaties made, or which shall be made, under
         the Authority of the United States, shall be the supreme Law of the Land;
         and the Judges in every State shall be bound thereby, any Thing in the
         Constitution or Law of any State to the Contrary notwithstanding.



                                        [J-19-2014] - 4
Supreme Court. See Commonwealth v. McFeely, 502 A.2d 167, 169 (Pa. 1985). As

will be made clear infra, the issue presented here involves no federal question, and thus,

we are not bound by the high Court’s resolution of the issue.               As both parties

acknowledge, this Court addressed the question presented here approximately 30 years

ago in Stanley, supra, and the trial court was bound by Stanley's precedent in the instant

case. Appellant, however, urges us to overturn Stanley. The issue presented is a pure

question of law and thus our standard of review is de novo and our scope is plenary.

Commonwealth v. Dowling, 959 A.2d 910, 913 (Pa. 2008).

       In Stanley, the defendant-appellant, who had previously been convicted of murder,

was on trial for, inter alia, persons not to possess a firearm. At the time Stanley was

decided, the statute barred an individual from possessing a firearm if he or she had been

convicted of a "crime of violence," which was defined to include murder, rape, aggravated

assault, robbery, burglary, entering a building with intent to commit a crime therein, and

kidnapping. Id. at 588. Stanley offered to stipulate that he had a prior conviction for a

“crime of violence,” but the prosecution refused to accept the stipulation. Instead, the

prosecutor called a prison records custodian and an assistant district attorney to testify

that Stanley had been convicted of first-degree murder several months before; there was

no reference at trial to the facts underlying the prior murder conviction. On appeal,

Stanley argued that the trial court erred in allowing this testimony because the mention of

his murder conviction was unduly prejudicial in light of his offer to stipulate to a “crime of

violence.” Id. This Court disagreed, concluding as follows:


       [Stanley's prior] murder conviction was undisputedly material and relevant
       to proving that he committed a "crime of violence." As such, it was "proper"
       evidence, squarely within Commonwealth v. Evans, 465 Pa. 12, 348 A.2d
92 (1975)[,] which held that the Commonwealth may use any "proper"
       evidence to prove its case, and does not have to accept the accused's
       stipulations.


                                       [J-19-2014] - 5
Stanley, supra at 588 (emphasis in original).5

        Although Stanley's holding is clear and controlling in the instant case, Appellant

insists that Stanley has been "undermined" by the United States Supreme Court ruling in

Old Chief, supra. Appellant's Brief at 11. In Old Chief, the defendant-appellant (Old

Chief) was charged with assault and with possession of a firearm by an individual who

has been convicted of a crime punishable by imprisonment for a term exceeding one

year, 18 U.S.C. § 922(g)(1).6 Before trial, Old Chief offered to stipulate that he had a

prior conviction disqualifying him from firearms possession under § 922(g)(1), without

identifying the specific offense of which he had previously been convicted. Old Chief,

supra at 174-75.      The prosecution refused to accept this stipulation, and instead


5 In Stanley, the defendant-appellant was acquitted of persons not to possess a firearm,
although he was convicted of other charges, to wit, escape offenses, possessing an
instrument of crime, and possessing a prohibited offensive weapon, respectively, 18
Pa.C.S. §§ 5121 and 5122, 907, and 908.

6   The federal firearms statute under which Old Chief was charged is as follows:

        It shall be unlawful for any person--
        (1) who has been convicted in any court of, a crime punishable by
        imprisonment for a term exceeding one year;

                                  *     *     *     *    *
        to ship or transport in interstate or foreign commerce, or possess in or
        affecting commerce, any firearm or ammunition; or to receive any firearm or
        ammunition which has been shipped or transported in interstate or foreign
        commerce.

18 U.S.C. § 922(g)(1).

Under 18 U.S.C. § 921(a)(20), a “crime punishable by imprisonment for a term exceeding
one year” does not include “antitrust violations, unfair trade practices, restraints of trade,
[and] similar offenses relating to the regulation of business practices,” nor does it include
“any State offense classified by the laws of the State as a misdemeanor and punishable
by a term of imprisonment of two years or less.”



                                       [J-19-2014] - 6
introduced the order of judgment and commitment for Old Chief’s prior conviction, which

disclosed that he had been sentenced to five years’ imprisonment for assault resulting in

serious bodily injury. Id. at 177. After the jury found Old Chief guilty on all counts, he

appealed, contending that he had been unfairly prejudiced by the trial court’s refusal to

allow the stipulation.

       In its analysis of the case, the high Court first recognized that documentary

evidence of Old Chief’s prior assault conviction was relevant to proving the § 922(g)(1)

charge. Old Chief, supra at 179. However, citing Federal Rule of Evidence (“F.R.E.”)

403, pursuant to which relevant evidence is properly excluded when its “probative value is

substantially outweighed by the danger of [inter alia] unfair prejudice,” the high Court

concluded that “evidence of the name or nature of the prior offense generally carries a risk

of unfair prejudice to the defendant,” the degree of which will vary from case to case, “but

will be substantial whenever the official record offered by the Government would be

arresting enough to lure a juror into a sequence of bad character reasoning.” Old Chief,

supra at 180, 185. The high Court noted that one “appropriate factor” for a court to

consider when deciding whether to exclude evidence as unfairly prejudicial under F.R.E.

403 is the “availability of other means of proof.” Old Chief, supra at 184. As viewed by

the high Court, “Old Chief’s proffered admission would F have been not merely relevant

but seemingly conclusive evidence of the [prior conviction] element.” Id. at 186. This

was particularly true because “[t]he statutory language F shows no concern with the

specific name or nature of the prior offense beyond what is necessary to place it within the

broad category of qualifying felonies.” Id.

       The high Court also determined that, in a case such as Old Chief, where the issue

was the defendant’s legal status, the general rule that the prosecution is entitled to prove

its case by evidence of its own choice has no application. Id. at 186-90. The purpose of




                                      [J-19-2014] - 7
the general rule is to allow the prosecutor to present a whole story and complete picture,

uninterrupted by gaps, of the events surrounding the criminal offense for which the

defendant is being tried. However, in the view of the high Court, the prosecution’s need

for “evidentiary depth to tell a continuous story has [ ] virtually no application when the

point at issue is a defendant’s legal status, dependent on some judgment rendered wholly

independently of the concrete events of late criminal behavior charged against him.” Id. at

190.

       Based on the above analysis, the high Court held in Old Chief as follows:


       In this case, as in any other in which the prior conviction is for an offense
       likely to support conviction on some improper ground, the only reasonable
       conclusion was that the risk of unfair prejudice did substantially outweigh
       the discounted probative value of the record of conviction, and it was an
       abuse of discretion to admit the record when an admission was available.
       What we have said shows why this will be the general rule when proof of
       convict status is at issue, just as the prosecutor’s choice will generally
       survive a Rule 403 analysis when a defendant seeks to force the
       substitution of an admission for evidence creating a coherent narrative of
       his thoughts and actions in perpetrating the offense for which he is being
       tried.


Id. at 191-92.

       The high Court in Old Chief was sharply divided.7 In a vigorous dissent joined by

three other justices, Justice O’Connor expressed her disagreement with the

determination that “it was unfairly prejudicial for the Government to establish an essential

element of its case against petitioner with direct proof of his prior conviction.” Old Chief,
519 U.S. at 193-94 (O’Connor, J., dissenting). Justice O'Connor looked to the “structure


7Justice Souter delivered the opinion of the Court, joined by Justices Stevens, Kennedy,
Ginsburg, and Breyer. Justice O’Connor filed a dissenting opinion in which Chief Justice
Rehnquist and Justices Scalia and Thomas joined.



                                      [J-19-2014] - 8
of § 922(g)(1) itself” to conclude that “Congress envisioned jurors' learning the name and

basic nature of the defendant's prior offense.”          Id. at 194.   As Justice O'Connor

recognized, “Section 922(g)(1) does not merely prohibit the possession of firearms by

‘felons,’ nor does it apply to all prior felony convictions,” as certain crimes are statutorily

excluded from coverage; therefore, “under § 922(g)(1), a defendant's prior felony

conviction connotes not only that he is a prior felon, but also that he has engaged in

specific past criminal conduct.” Old Chief, 519 U.S. at 194 (O’Connor, J., dissenting).

Justice O'Connor then noted that F.R.E. 404(b) expressly contemplates the admission of

prior crimes evidence for purposes other than “to prove the character of a person in order

to show action in conformity therewith.” Among the purposes for which prior crimes

evidence may be admissible, Justice O'Connor suggested, is that of proving a necessary

element of the firearms offense with which Old Chief was charged. Old Chief, 519 U.S.

at 196 (O’Connor, J., dissenting). Justice O'Connor’s criticism of the majority was sharp:

       To say, as the Court does, that it ‘unfairly’ prejudices the defendant for the
       Government to establish its § 922(g)(1) case with evidence showing that, in
       fact, the defendant did commit a prior offense misreads the Rules of
       Evidence and defies common sense.

Id.

       In addition, Justice O'Connor emphasized that, even when the defendant

stipulates to an element of the offense with which he or she is charged, the prosecution

still bears the burden of proof on each and every element. Id. at 200. Because of the

potential for juror confusion and speculation when the jury is not told the specific prior

offense of which the defendant had been convicted in a § 922(g)(1) case, Justice

O'Connor strongly disagreed with the majority's conclusion that the prosecution's need to

tell a continuous story is not applicable when the issue is a defendant's legal status,




                                       [J-19-2014] - 9
determined by a judgment independent of the current criminal charges. Old Chief, 519
U.S. at 198-99 (O’Connor, J., dissenting).

       Justice O'Connor summarized her dissent as follows:

       The Court manufactures a new rule that, in a § 922(g)(1) case, a defendant
       can force the Government to accept his admission to the prior felony
       conviction element of the offense, thereby precluding the Government from
       offering evidence to directly prove a necessary element of its case. I
       cannot agree that it ‘unfairly’ prejudices a defendant for the Government to
       prove his prior conviction with evidence that reveals the name or basic
       nature of his past crime. Like it or not, Congress chose to make a
       defendant's prior criminal conviction one of the two elements of the §
       922(g)(1) offense. Moreover, crimes have names; a defendant is not
       convicted of some indeterminate, unspecified ‘crime.’ Nor do I think that
       Federal Rule of Evidence 403 can be read to obviate the well accepted
       principle, grounded in both the Constitution and in our precedent, that the
       Government may not be forced to accept a defendant's concession to an
       element of a charged offense as proof of that element.

Id. at 201.

       In the case presently before us, Appellant urges us to adopt the high Court’s

holding in Old Chief, based on the majority’s reasoning, and thus to overturn our prior

holding in Stanley.       Appellant asserts that Stanley was an “overextension” of

Commonwealth v. Evans, 348 A.2d 92 (Pa. 1975), see Appellant’s Brief at 17, a case in

which this Court applied the general rule that a party is not required to accept, in lieu of the

presentation of specific evidence, a stipulation as to what that evidence would prove.

Evans, supra at 94. In Evans, the defendant sought to stipulate to the testimony of a

murder victim’s daughter, and this Court upheld the trial court’s refusal to compel the

prosecutor to agree to this stipulation. In Stanley, supra at 588, we cited Evans for the

principle that “the Commonwealth may use any ‘proper’ evidence to prove its case, and

does not have to accept the accused’s stipulations.” (Emphasis in original). Relying on

Old Chief, Appellant contends that this principle does not apply “when the point at issue is


                                       [J-19-2014] - 10
a defendant’s legal status, dependent on some judgment rendered wholly independently

of the concrete events of later criminal behavior charged against him.” Appellant’s Brief

at 13 (quoting Old Chief, supra at 190). We cannot agree.

       We recognize first that the texts of the state and federal firearms statutes pursuant

to which Appellant and Old Chief, respectively, were charged and convicted are not the

same, but rather, differ in a highly relevant way. Under 18 Pa.C.S. § 6105, the offenses

that bar an individual from possessing a firearm are set forth in a list that includes both the

names of the offenses as well as the sections of the Criminal Code where they are

defined. In contrast, under 18 U.S.C. § 922(g)(1), Congress chose not to include any

listing of specific applicable offenses, but rather barred an individual from possessing a

firearm if he or she has been convicted of a crime punishable by imprisonment for a term

exceeding one year.       While the U.S. Supreme Court majority concluded that the

“statutory language [of 18 U.S.C. § 922(g)(1)] shows no congressional concern with the

specific name or nature of the prior offense beyond what is necessary to place it within the

broad category of qualifying felonies,” we are unable to draw an analogous conclusion

regarding the concern of our General Assembly in its enactment of 18 Pa.C.S. § 6105.

       Our General Assembly took considerable care to delineate the specific offenses

that can support a conviction of the crime of persons not to possess firearms under §

6105, and there is no question that the relevant specific enumerated offense is an

essential element of that crime. Given the text of the Pennsylvania statute, we cannot

conclude, as the U.S. Supreme Court majority did in interpreting the federal statutory

counterpart, that “the name of the prior offense F addressed no detail in the definition of

the prior-conviction element that would not have been covered by the stipulation” to an

unspecified conviction. Old Chief, supra at 186. Thus, under 18 Pa.C.S. § 6105, one

element of persons not to possess firearms is a prior conviction of a specific, enumerated




                                      [J-19-2014] - 11
offense, and this fact strongly supports the Commonwealth’s view, as well as our

precedent in Stanley, that the prosecution should not be required to accept a stipulation

which acknowledges that a prior conviction satisfies the element, but does not name or

identify the specific prior offense.

       The Supreme Court of Louisiana has similarly distinguished Old Chief. See State

v. Ball, 756 So. 2d 275 (La. 1999). Like our General Assembly, the Louisiana legislature

has enacted a statute that bars a person from possessing a firearm if he or she has been

convicted of any crime included in a long, specifically enumerated list of felonies. In Ball,

the defendant-appellant, who was charged with possession of a firearm by a convicted

felon, had offered to stipulate that he had a prior predicate conviction, without naming the

offense, the date thereof, or the sentence imposed. The stipulation was not accepted,

and at trial, the State introduced the bill of information and guilty plea transcript from his

prior conviction. After he was convicted of the firearm charge, the defendant-appellant

sought appellate relief, arguing, based on Old Chief, that he had been unfairly prejudiced

because the name and nature of his previous felony conviction had been revealed to the

jury. Id. at 275-77. Declining to grant relief, the Louisiana Supreme Court distinguished

Old Chief as follows.

              [B]ecause the Louisiana statute defines the crime by specific
       enumerated prior offenses, contrary to the broad definition in the federal
       statute, Old Chief is distinguishable.

                               *       *       *     *    *

              [The majority of the U.S. Supreme Court in Old Chief] reasoned that
       because Congress had made it plain that distinctions among generic
       felonies were irrelevant for purposes of the crime charged, the most the jury
       needed to know was that the admitted conviction fell within the class of
       crimes that Congress felt should bar a convict from possessing a gun. To
       the contrary, under the Louisiana statute, “the statutory language in which
       the prior conviction requirement is couched” does show “concern with the



                                           [J-19-2014] - 12
       specific name or nature of the prior offense” and the name of the prior
       offense does address a “detail in the definition of the prior conviction
       element that would not have been covered by the stipulation.” Because
       proof of one of the enumerated felonies is an essential element of the crime
       under [the Louisiana statute], the probative value of the name and nature of
       the prior conviction is greater than the “generic” felony required by the
       federal statute.


Ball, supra at 278-79 (one citation omitted; quoting Old Chief, supra at 186; emphases in

original).

       We consider the Louisiana Supreme Court’s analysis distinguishing Old Chief on

the basis of the text of the state statute to be persuasive, and we similarly distinguish Old

Chief on the basis of the text of our own state statute.8,9

8 This analysis was augured by Justice O’Connor’s Old Chief dissent, wherein she
concluded, based on the structure of § 922(g)(1), that Congress had envisioned that a
jury hearing a § 922(g)(1) case would indeed learn the name and basic nature of the
defendant’s prior offense. See discussion of Old Chief in text, supra.

9  We note that other states have adopted the holding in Old Chief, but many of these
states were interpreting state statutes that, like the federal statute at issue in Old Chief,
did not set forth a list of enumerated predicate prior offenses. See Anderson v.
Commonwealth of Kentucky, 281 S.W.3d 761, 763, 765-66 (Ky. 2009) (adopting the
“limited holding” of Old Chief in the context of a state statute that bars the possession of
firearms by persons who have been convicted of a felony, but does not specifically
enumerate applicable felonies); People v. Walker, 812 N.E.2d 339, 350, 353 (Ill. 2004)
(adopting the holding of Old Chief in the context of a state statute that, “like the federal
statute in Old Chief, does not require proof of a specific felony conviction,” and does not
list predicate felonies, but requires only that the prosecutor establish the defendant’s
status as a felon); Carter v. State, 824 A.2d 123 (Md. 2003) (adopting the holding of Old
Chief in the context of a state statute that bars an individual from possessing a firearm if
he or she has been convicted of a crime of violence or any felony); Ross v. State, 614
S.E.2d 31 (Ga. 2005) (similar holding); Brown v. State, 719 So. 2d 882 (Fla. 1998) (similar
holding).

However, in State v. Lee, 977 P.2d 263 (Kan. 1999), the Kansas Supreme Court adopted
the holding of Old Chief even though its analogous firearm possession statute did set
forth a listing of specific enumerated predicate felonies.




                                      [J-19-2014] - 13
       We recognize that, pursuant to Pa.R.E. 403, relevant evidence may be excluded “if

its probative value is outweighed by a danger of F unfair prejudice.” In a Comment to

Rule 403, unfair prejudice is defined as “a tendency to suggest decision on an improper

basis or to divert the jury’s attention away from its duty of weighing the evidence

impartially.” We are unable to conclude that, in a § 6105 persons not to possess firearms

case, a defendant suffers unfair prejudice merely by the admission into evidence of his or

her certified conviction of a specific, identified, predicate offense, which has been offered

by the Commonwealth to prove the prior conviction element of § 6105.

       Any possibility of unfair prejudice is greatly mitigated by the use of proper

cautionary instructions to the jury, directing them to consider the defendant's prior offense

only as evidence to establish the prior conviction element of the § 6105 charge, not as

evidence of the defendant's bad character or propensity to commit crime. Here, the trial

judge appropriately instructed the jury twice regarding the proper use of the prior offense

evidence, once immediately after the Commonwealth introduced the certified conviction,

and again just before the jury began its deliberations. We reiterate that here, as in so

many other contexts, the jury is presumed to follow the court's instructions. See, e.g.,

Commonwealth v. Tedford, 960 A.2d 1, 37 (Pa. 2008) (recognizing that when evidence of

a defendant’s other crimes is admitted for a relevant purpose under Rule 404(b), the

defendant is entitled upon request to a limiting jury instruction, which the law presumes

the jury will follow).

       For all of the reasons that we have discussed above, we decline to overturn our

precedential holding in Stanley, supra. Accordingly, we affirm the Superior Court's order

affirming Appellant's judgment of sentence.




                                      [J-19-2014] - 14
Mr. Chief Justice Castille, Mr. Justice Eakin, Madame Justice Todd and Mr. Justice

Stevens join the opinion.


Mr. Justice Baer files a dissenting opinion in which Mr. Justice Saylor joins.




                                     [J-19-2014] - 15